IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

SHAWN TREVOR BURBANK,                NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D13-4396

DIANA LYNN HOPKINS,

      Appellee.

_____________________________/

Opinion filed July 22, 2014.

An appeal from the Circuit Court for Okaloosa County.
Terrance R. Ketchel, Judge.

Shawn Trevor Burbank, pro se, for Appellant.

Diana Lynn Hopkins, pro se, for Appellee.




PER CURIAM.

      AFFIRMED.

CLARK, MAKAR, and OSTERHAUS, JJ., CONCUR.